


Exhibit 10.41






AMENDMENT NUMBER THREE
TO THE
FOUNDATION HEALTH SYSTEMS, INC.
AMENDED AND RESTATED
1998 STOCK OPTION PLAN


WHEREAS, Health Net, Inc. (the “Company”) maintains the Foundation Health
Systems, Inc. Amended and Restated 1998 Stock Option Plan, as amended (the
“Plan”), for the benefit of key employees and directors of the Company;
WHEREAS, the Company desires to amend the Plan to, among other administrative
matters, provide that common stock of the Company tendered by a Participant in
satisfaction of the exercise price or tax obligations shall not be made
available again for issuance under the Plan;
WHEREAS, the Board of Directors of the Company (the “Board”) has the power to
amend the Plan pursuant to Section 6.2 thereof; and
Whereas, the Compensation Committee of the Board has recommended that the Board
amend the Plan as provided below.
NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:
1.
Section 2.14 of the Plan is hereby amended and restated in its entirety as
follows:

“2.14 “Mature Shares” shall mean previously acquired shares of Common Stock for
which the holder thereof has good title, free and clear of all liens and
encumbrances and which such holder either (i) has held for at least six months
(or such shorter period as the Committee may permit, provided that the Company
will not be required to recognize any increased compensation expense under
applicable accounting principles in connection with its receipt of such shares
hereunder) or (ii) has purchased on the open market.”
2.
The fourth sentence of Section 3.3 of the Plan is hereby amended and restated in
its entirety as follows:

“To the extent that shares of Common Stock subject to an outstanding Option
(except to the extent shares of Common Stock are issued or delivered by the
Company in connection with the exercise of an SAR) or Stock Award are not issued
or delivered by reason of the expiration, termination, cancellation or
forfeiture of such award, then such shares of Common Stock shall again be
available under the Plan; however, shares of Common Stock actually or
constructively (i.e., by attestation) tendered in satisfaction of the exercise
price or tax obligations shall not be made available again for issuance under
the Plan.”
3.
Section 4.2(c) of the Plan is hereby amended and restated in its entirety as
follows:

“(c) Method of Exercise. An Option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be




--------------------------------------------------------------------------------




purchased and accompanied by payment therefor in full (or arrangement made for
such payment to the Company's satisfaction), (ii) if applicable, by surrendering
to the Company any SARs which are canceled by reason of the exercise of the
Option and (iii) by executing such documents as the Company may reasonably
request. Unless the Committee in its sole discretion determines to limit the
available methods of exercise, payments by any optionee with respect to any
options granted under the Plan shall be made: either (A) in cash, (B) by
delivery (either actual delivery or by attestation procedures established by the
Company) of Mature Shares having an aggregate Fair Market Value, determined as
of the date of exercise, equal to the aggregate purchase price payable by reason
of such exercise, (C) in cash by a broker-dealer acceptable to the Company to
whom the optionee has submitted an irrevocable notice of exercise or (D) a
combination of (A) and (B). Cash payment shall be made by wire transfer,
certified or bank check or personal check, in each case payable to the order of
the Company. In the event the Company rounds up and takes delivery of a whole
share of Common Stock in order to satisfy the exercise price obligation in
respect of the exercise price of any option, the Company shall either refund an
amount in cash to optionee or apply an amount to the payment of withholding
taxes, as described in Section 6.5, in the Committee’s sole discretion, which
amount shall equal the difference between the Fair Market Value of the whole
share of Common Stock delivered to satisfy the exercise price obligation, less
the Fair Market Value of such fractional share of Common Stock required to
satisfy the exercise price obligation. The Company shall not be required to
deliver certificates representing shares of Common Stock until the Company has
confirmed the receipt of good and available funds in payment of the full
purchase price therefor and any withholding taxes thereon, as described in
Section 6.5.”
4.
Section 6.5 of the Plan is hereby amended and restated in its entirety as
follows:

“6.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. Unless the Committee in its sole discretion
determines to limit the available methods of payment of such taxes, payments by
any award holder with respect to any awards granted under the Plan shall be
made: (A) a cash payment to the Company, (B) authorizing the Company to withhold
whole shares of Common Stock which would otherwise be delivered having an
aggregate Fair Market Value, determined as of the date the obligation to
withhold or pay taxes arises in connection with the award (the “Tax Date”), or
withhold an amount of cash which would otherwise be payable to a holder, equal
to the minimum amount necessary to satisfy any such obligation, (C) by delivery
(either actual delivery or by attestation procedures established by the Company)
of shares of Common Stock having an aggregate Fair Market Value, determined as
of the Tax Date, equal to the amount necessary to satisfy any such obligation,
(D) in the case of the exercise of an Option, to the extent legally permissible,
a cash payment by a broker-dealer acceptable to the Company to whom the optionee
has submitted an irrevocable notice of exercise or (E) a combination of (A), (B)
and (C); in each case, except as otherwise set forth in the Agreement relating
to the award. Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in




--------------------------------------------------------------------------------




excess of the amount determined by applying the minimum statutory withholding
rate. Notwithstanding the foregoing sentence, in the event the Company rounds up
and withholds a whole share of Common Stock in order to satisfy such tax
obligation in respect of any Award, the Company shall refund an amount in cash
to the holder of the Award, which amount shall equal the difference between the
Fair Market Value of the whole share of Common Stock delivered or withheld to
satisfy such tax obligation, less the Fair Market Value of such fractional share
of Common Stock required to satisfy such tax obligation.”
5.
Capitalized terms used in this Amendment Number Three and not otherwise defined
shall have the same meaning assigned to them in the Plan. Except as otherwise
expressly set forth in this Amendment Number Three, the Plan shall remain in
full force and effect in accordance with its terms.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be signed on
this 4th day of December, 2013.


HEALTH NET, INC.






By:    /s/ Karin Mayhew                
Name:    Karin Mayhew            
Title:     Senior Vice President, Organization
Effectiveness




